       CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 1 of 37




                   UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA
_______________________________________

Ethan Daniel Marks,                                           Case No. ______________

                                      Plaintiff,
v.                                                            COMPLAINT
                                                              Jury Trial Demanded
John Doe 1, acting in his individual                          Under FRCP 38(b)
capacity as a Minneapolis Police Officer;
John Does 2-6, acting in their individual
capacities as Minneapolis Police Officers;
John Does 7 and 8, acting in their individual
and official capacities as supervisory Minneapolis
Police Officers; Medaria Arradondo, acting in his
individual and official capacities as the Minneapolis
Chief of Police; and the City of Minneapolis,

                            Defendants.
_______________________________________

         For his Complaint, Ethan Daniel Marks (“Ethan”), states and alleges as follows:

         1.     This is an action for money damages for injuries sustained by Ethan Daniel

Marks as a result of the unreasonable use of deadly force on May 28, 2020, in addition to

other violations of his constitutional rights, by Defendants John Does 1-6, Minneapolis

Police Officers. The conduct of these Defendants violated Ethan’s clearly established

federal civil rights, all while acting under the color of state law.

         2.     Ethan also asserts claims against John Does 7-8 (the supervisory defendants)

and Medaria Arradondo (the Chief of the Minneapolis Police Department) with regard to

their roles as trainers, supervisors and policymakers.




90911601.1
       CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 2 of 37




          3.      Ethan further asserts claims against the City of Minneapolis (sometimes

referred to herein as the “City”) under Monell v. Department of Social Services, 436 U.S. 658

(1978).

          4.      These causes of action arise purely out of 42 U.S.C. § 1983 and the First,

Fourth and Fourteenth Amendments to the United States Constitution. State-law claims

and, by consequence, limitations and defenses under state law are not applicable to this civil-

rights lawsuit.

          5.      Ethan is, and was at all times material herein, a citizen of the Unites States and

a resident of the State of Minnesota.

          6.      At the time of the incident, Ethan was a 19-year-old college student and was 6

feet tall, weighing approximately 205 pounds.

          7.      Defendants John Does 1-6, upon information and belief, were at all times

material herein citizens of the United States, residents of the State of Minnesota, and duly

appointed and acting as officers of the Minneapolis Police Department. They are sued in

their individual capacities.

          8.      Defendants John Does 7 and 8, upon information and belief, were at all times

material herein citizens of the United States, residents of the State of Minnesota, and duly

appointed and acting as supervisory officers of the Minneapolis Police Department. They

are sued in their individual and official capacities.

          9.      Defendant Medaria Arradondo (“Chief Arradondo”) was at all times material

herein the Chief of the Minneapolis Police Department and a policymaker for the MPD. He

is sued in his individual and official capacities.


                                                     2
90911601.1
       CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 3 of 37




         10.   Defendant City of Minneapolis is a municipality duly incorporated under the

laws of the State of Minnesota.

         11.   Ethan brings this action pursuant to 42 U.S.C. §§ 1983 and 1988, the First,

Fourth and Fourteenth Amendments to the United States Constitution, and 28 U.S.C.

§§ 1331 and 1343(a)(3). The aforementioned statutory and constitutional provisions confer

original jurisdiction of the Court over this matter.

         12.   The events giving rise to this action occurred in the City of Minneapolis.

Venue is thus proper under 28 U.S.C. § 1391(b)(2).

                  THE BACKDROP – THE MURDER OF GEORGE
                   FLOYD BY MINNEAPOLS POLICE OFFICERS

         13.   On May 25, 2020, just three days before the incident that is the subject of this

lawsuit, George Floyd was killed by former Minneapolis police officer Derek Chauvin while

three fellow former officers stood by and refused to intervene.

         14.   Mr. Floyd was one of many tragic casualties of the Minneapolis Police

Department’s long history of racial bias and unchecked, unconstitutional use of force

practices.

         15.   The killing of Mr. Floyd was captured on video and was widely viewed, with

horror and outrage.

         16.   As such, the killing of Mr. Floyd sparked protests across the nation and calls

to finally change systemic racism in our nation’s police departments.

         17.   Some of the protests nationwide, including in Minnesota and Minneapolis in

particular, caused severe destruction. But, most of this occurred during nighttime hours.



                                                3
90911601.1
       CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 4 of 37




         18.      During the daytime in Minneapolis, the vast majority of activity was peaceful

and aimed at effecting change and restoration of the communities destroyed.

         19.      But as was typical for the Minneapolis Police Department’s heavy-handed

tactics, the protests – peaceful or not – were met with force by the MPD, including the

improper use of tear gas, 40 mm blunt impact projectiles, and other supposedly “less lethal”

munitions.

         20.      Minneapolis Councilmember Steve Fletcher described on May 28, 2020 that

the police had flipped the script on peaceful protesters and clean-up crews: “The

community gathered Tuesday night to mourn and express their outrage, peacefully. Tactical

decisions by MPD shifted the dynamic of the crowd…to confrontation.”

         21.      Days prior to Ethan’s injury, Minneapolis Councilmember Jeremiah Ellison

described the same phenomenon. Councilmember Ellison said: “The police always respond

this way to crowds, and things get out of hand…And I don’t know how the strategy doesn’t

change. And I’ll tell you right now I’ve made calls requesting that the strategy change and it

still has not.”

         22.      On May 26, 2020, another Minneapolis Councilmember denounced the police

use of chemicals and projectiles. Councilmember Andrew Johnson stated: “What I saw

from some of the scenes last night looked to be disproportionate and escalating force…It’s

extremely concerning, and we need answers and accountability for that.”




                                                 4
90911601.1
       CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 5 of 37




         23.   Certain areas of Minneapolis incurred more destruction in the protests than

others. The Wall Street Journal described the Longfellow neighborhood as “the epicenter of

protests over the death of George Floyd.” 1

         24.   Ethan, being a long-term Twin Cities resident, decided to join his mother,

Anne, in an effort to help to restore and heal their community and support the calls for

systemic change.

         25.   Ethan and Anne were informed about a community clean-up in the

Longfellow neighborhood via Facebook.

         26.   The pair was particularly interested in this area as it was close to where they

lived in previous years. The area was important to Ethan’s youth, shaped who he is today

and brought back memories of renting movies at the old Blockbuster (turned into the

AutoZone that burned during the protests).

         27.   In mid-afternoon on May 28, 2020, Ethan and Anne – a registered nurse –

traveled to the Longfellow area, near the heavily damaged Target store located at 26th

Avenue South and Lake Street, to assist other volunteers in clean-up efforts. The clean-up

was organized by MAD DADS and religious leaders.

         28.   No curfew or restrictions were in place in Minneapolis on May 28, 2020.

         29.   The first nighttime curfews in Minnesota were not announced until Friday,

May 29.




1https://www.wsj.com/articles/george-floyds-death-the-minneapolis-neighborhood-at-the-
center-of-protests-11590774160

                                                5
90911601.1
       CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 6 of 37




         30.   In his Emergency Executive Order 20-67, Minnesota Governor Tim Walz

imposed nighttime curfews in Minneapolis, St. Paul and surrounding communities for May

29-30, 2020.

         31.   As the Executive Order noted, “thousands of Minnesotans have expressed

their frustration in a peaceful and constructive manner.”

         32.   Ethan and his mother were such individuals and engaged in a peaceful

clean-up for several daytime hours on May 28. They were there for two messages: 1) to

support the calls for systemic change by protesters; and 2) to support the neighborhood.

         33.   While areas shown by the media depict buildings ablaze and violence and

chaos at each turn, video from the clean-up depicts an area very different.

         34.   Video from the May 28 clean-up depicts an area that was not chaotic.

         35.   Video from the May 28 clean-up depicts an area that was devoid of looting or

people destroying property.

         36.   Instead, video from the clean-up depicts music playing and the sun shining,

with people working together to restore the Longfellow neighborhood. Several Minneapolis

police officers were present as onlookers, with no body language suggesting they faced any

threat from the clean-up crew.

         37.   Then, around 5:30 pm – everything changed – a number of Minneapolis

police squad vehicles and officers urgently arrived at the area. Whatever their reason, it was

wholly unrelated to Ethan and his mother.

         38.   Portions of the scene, as well as events leading up to and following the

shooting of Ethan (including a portion of the shot itself), were captured on video by 9 News


                                               6
90911601.1
       CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 7 of 37




– Australia, which had sent a crew to Minnesota in the wake of the killing of Mr. Floyd.

Australia and its inhabitants have been increasingly aware of and concerned about policing in

Minneapolis in particular because of the murder of one of their own, Justine Maia Ruszczyk,

by a Minneapolis police officer in 2017.

         39.   Waves of MPD officers continued to arrive in the area, as depicted in the

below stills from the video captured by the Australian news team:




         40.   It did not matter that Ethan and many other people were there to help

support the peaceful protesters and restore and heal the community, because the City’s

                                              7
90911601.1
       CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 8 of 37




severe and pervasive history of police misconduct and unchecked excessive force prevailed

again.

         41.   The City has long ignored the problem and, so, the outcome befalling Ethan

was not surprising and was as City leadership seemed to implicate, as shown in the above

quotes from Councilmembers.

                             THE SHOOTING OF ETHAN

         42.   On the video at approximately 8:26, 2 Ethan and Anne can be seen standing

peacefully by as the MPD officer presence increased, as denoted by the red arrow below:




         43.   At some point after the waves of officers swarmed the area, another individual

went down and required medical attention.




2 The timestamps referenced herein are from the video clip of the incident captured and
aired on 9 News. The times are elapsed times from the video play and are not references to
the time of day.

                                              8
90911601.1
       CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 9 of 37




         44.   The individual requiring said medical attention was just west of where Ethan

and Anne were standing at 8:26, depicted by the yellow arrow in the photograph in

paragraph 42 and as noted in red on the map below:




         45.   Anne, being a nurse, wanted to provide aid.

         46.   At approximately 8:46 on the 9 News video, Anne went to do so, peacefully,

and informed the group – including MPD officers – around the downed individual that she

was a nurse, even offering to show her hospital identification badge:




                                              9
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 10 of 37




         47.   At approximately 8:54, the video depicted Ethan standing by, allowing his

mother to provide aid:




         48.   Around 8:56 on the video, Ethan walked over to assist his mother, as depicted

below:




         49.   Ethan had not committed any crime and was never charged with any crime.

         50.   Ethan had not displayed any aggression.

         51.   Ethan was unarmed.


                                             10
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 11 of 37




         52.   Ethan posed no threat to the officers or anyone at the scene.

         53.   The scene depicted officers standing passively by.

         54.   The scene was not chaotic.

         55.   The scene, as visually depicted, does not contain rioters or looters.

         56.   Yet, at approximately 9:01 on the video, Ethan was shot by Defendant Doe 1,

who fired a tear-gas canister directly at Ethan’s face.

         57.   A cloud of tear-gas smoke erupted due to Defendant Doe 1’s shot:




         58.   None of the Defendants or any other MPD officer at the scene gave any

warning to Ethan.

         59.   None of the Defendants or any other MPD officer at the scene gave any

directions to Ethan.

         60.   None of the Defendants or any other MPD officer at the scene gave any

commands to Ethan.

         61.   In order to shoot Ethan with a tear-gas launcher, Defendant Doe 1 had to

execute a series of volitional acts.


                                               11
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 12 of 37




         62.    Defendant Doe 1 volitionally held the launcher in firing position, requiring his

non-firing hand to hold the foregrip of the launcher and placing his firing hand on the pistol

grip of the launcher.

         63.    Defendant Doe 1 volitionally moved the safety lever on the launcher from the

“safe” position to the “fire” position.

         64.    When the safety lever of the launcher is in the “safe” position, a finger cannot

be placed on the trigger.

         65.    When the safety lever of the launcher is in the “safe” position, the trigger is

unable to be moved rearward.

         66.    It is only when the safety lever is in the “fire” position that a finger can be

placed on the trigger, making the launcher ready to fire.

         67.    Defendant Doe 1 volitionally inserted his finger inside the trigger guard.

         68.    Defendant Doe 1 volitionally aimed the weapon at his intended target –

Ethan’s face.

         69.    Defendant Doe 1 volitionally placed his finger on the trigger.

         70.    Defendant Doe 1 volitionally exerted sufficient trigger-pull pressure to fire the

launcher loaded with tear-gas canisters at Ethan.

         71.    Defendant Doe 1 volitionally fired at Ethan’s face.

         72.    Defendant Doe 1 volitionally did so while Ethan and others were in close

range – within several feet.

         73.    Ethan was struck in the right eye orbit and socket by the tear-gas canister fired

by Defendant Doe 1 and the explosion knocked him out of his shoes.


                                                 12
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 13 of 37




         74.   Ethan immediately fell to the ground and grabbed his face.

         75.   Ethan experienced the deflation of his globe and immediate vision loss in his

right eye.

         76.   Tear gas “paste” entered his eye socket with the partial collapse of his globe

and effaced the interior of the eyelids, as well as the socket.

         77.   At 9:05 on the video, Ethan – still covering his eye and in excruciating pain –

hobbled to safety, away from Defendant Doe 1 who had just severely and permanently

injured him:




         78.   Eventually, Anne located her son and realized the obvious and serious nature

of Ethan’s injuries.

         79.   While bystanders were screaming at Defendants Does 1-6 and other MPD

officers to render Ethan aid, they did nothing.

         80.   Instead, his mother and another nurse (a stranger) began providing aid to

Ethan.


                                                13
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 14 of 37




         81.   Another stranger – a teenager and aspiring medical worker – heard pops and

then was drawn to Ethan as he retreated from the police presence and to safety.

         82.   The teenager observed a significant amount of blood pouring from Ethan’s

head and face and she went to assist the two nurses.

         83.   Ethan was in obvious and acute medical distress.

         84.   Ethan was covered in the orange paste created by the tear-gas canister.

         85.   Eventually, a good Samaritan located Ethan and his mother, who were loaded

into his vehicle. The good Samaritan then feverishly drove them to the Emergency

Department at M Health Fairview.

                 THE UNAUTHORIZED USE OF DEADLY FORCE

         86.   Defendant Doe 1’s actions contravened MPD training regarding the use of the

launcher and the chemical agent.

         87.   Defendant Doe 1’s actions contravened MPD policies regarding the use of the

launcher and the chemical agent.

         88.   Defendant Doe 1’s actions contravened numerous pertinent manufacturer

guidelines with regard to the use of the launcher.

         89.   Upon information and belief, Defendant Doe 1 was armed with and shot

Ethan with a FN303 launcher or similar product.

         90.   MPD Policy 5-313(A)(2), states as follows:

               Chemical agents, regardless of canister size, shall only be used against
               subjects under the following circumstances:




                                              14
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 15 of 37




                          a) On subjects who are exhibiting Active Aggression, 3 or;

                          b) For life saving purposes, or;

                          c) On subjects who are exhibiting active resistance in order to gain
                             control of a subject and if lesser attempts at control have been
                             or would likely be ineffective, or;

                          d) During crowd control situations only when authorized in
                             accordance with P&P 5-312 Force During Civil Disturbances

(emphases added).

         91.   None of the permissible uses of the chemical agent in Policy 5-313(A)(2)

applied to Ethan.

         92.   Nor did any of the permissible uses of the chemical agent in Policy 5-312

apply to Ethan.4

         93.   The applicable manufacturer guidelines, as well as MPD training and policies,

mandate that the launcher never be aimed toward the neck or head of the target because

engaging such regions of the body may result in permanent injury and/or death to the target.

         94.   The applicable manufacturer guidelines, as well as MPD training and policies,

mandate that when the shooter is in close range (within 5 meters) of the target, he or she

must aim lower than center mass, preferably toward the thighs.




3 “Active Aggression” is defined under MPD Policy 5-302 as “[b]ehavior initiated by a
subject that may or may not be in response to police efforts to bring the person into custody
or control. A subject engages in active aggression when presenting behaviors that constitute
an assault or the circumstances reasonably indicate that an assault or injury to any person is
likely to occur at any moment.”
4 If the MPD claims this policy applied to Ethan, then additional documentation for said use

would be required under Policy 5-312(D).

                                                15
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 16 of 37




         95.    Defendant Doe 1, in contravention of policies, training and manufacturer

guidelines for the launcher, aimed the launcher at Ethan’s face while he was in close range.

         96.    Defendant Doe 1 utilized deadly force when no force was authorized, and this

was clearly established law as of May 28, 2020 in the United States America.

                      CRAVEN COWARDS: THE POST-INCIDENT
                       CONDUCT OF DEFENDANTS DOES 1-6

         97.    The events surrounding the shooting of Ethan became particularly suspicious

when all of the MPD officers at the scene, including Defendants Does 1-6, failed to render

aid to a seriously injured person with blood and other fluids flowing from his right eye and

nose.

         98.    These actions and inactions were more than immoral; they were inhuman.

         99.    The involved officers, who did not care about Ethan’s constitutional rights,

showed they had no concern about him as a human being who was acutely injured – a

person they had sworn “to protect with courage and serve with compassion.” While they

abandoned their duty to the Constitution, they also abandoned their humanity in order to

shield their identity and avoid the consequences of even providing aid for what could have

been a fatal wound.

         100.   Similarly, and not surprisingly, none of MPD’s policies were followed by

Defendants Does 1-6 in the moments after the shooting of Ethan.

         101.   This was no isolated occurrence. MPD has allowed its officers to get away

with policy and constitutional violations without fear of repercussion for decades (at least).




                                               16
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 17 of 37




         102.    The failure to report, or to accurately report, the use of deadly force by MPD

officers occurred repeatedly in the days following George Floyd’s death by the Minneapolis

Police Department.

         103.    Indeed, the same pattern repeated with regard to the blinding of Soren

Stevenson, a peaceful, law-abiding protester exercising his First Amendment rights during

daytime hours on University Avenue on Sunday, May 31, 2020, a mere three days after

Ethan was blinded, when an unknown MPD officer or officers fired without warning a “less

lethal” projectile directly into Soren’s eye, destroying it, then failed to render him any aid or

properly document the incident.

         104.    This was completely antithetical not only to the stated goals of transparency

and accountability embodied in the MPD Policy and Procedure Manual, but also to Chief

Arradondo’s public pronouncements in the wake of George Floyd’s murder. Those

pronouncements were mere lip service given MPD’s long and unremedied history of flouting

the Constitution.

         105.    The central tenet of MPD’s Policies and Procedures is to enable the MPD, the

involved citizens, and the public to learn:

             •   What acts each MPD officer took
             •   What use of force was employed
             •   What weaponry was used and in what fashion
             •   If any MPD officer injured any individuals
             •   If and what aid was rendered by any MPD officer

         106.    Yet, there has been no such transparency with regard to Ethan’s incident, in an

effort to prevent accountability.




                                                17
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 18 of 37




         107.   For example, under Policy 5-313, officers are to help those they injure with

the use of their chemical agents.

         108.   Policy 5-313(B)(1) states that “post exposure treatment for a person that has

been exposed to the chemical agent shall include one or more of the following:

                   • Removing the affected person from the area of exposure
                   • Exposing the affected person to fresh air
                   • Rinsing the eyes and skin of the affected person with cool water (if
                     available)”

(emphasis added).

         109.   Under Policy 5-313(B)(2), “[s]worn employees shall keep a person exposed to

the chemical agent under close observation until they are released to medical or other law

enforcement personnel.”

         110.   Defendants Does 1-6 wholly failed to comply with Policy 5-313(B)’s

requirements for the treatment and aid for chemical agent exposure.

         111.   Additionally, upon information and belief, Defendants Does 1-6 either failed

to follow MPD policies with regard to report writing and supervisor notification or falsified

reports, utilizing systematic buzz words and phrases in an attempt to conceal the

unauthorized use of deadly force on Ethan.

         112.   Defendant Doe 1’s unauthorized use of deadly force caused injury to Ethan

and therefore, under Policy 5-306, Defendant Doe 1 was required to document the use of

force in a CAPRS Report entitled “FORCE” and notify a supervisor.

         113.   Additionally, Defendant Doe 1 was to remain on the scene during said

required notification of the supervisor.



                                               18
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 19 of 37




         114.   The “FORCE” CAPRS report was to be “completed as soon as practical, but

no later than the end of that shift.”

         115.   Further, Policy 5-306 required supplements describing the use of force

incident, in detail, to be completed.

         116.   And, Policy 4-602(A) mandated that “[a] short public narrative statement

describing the offense or incident” shall be prepared. Yet even this simple synopsis of

events was not completed with regard to both Ethan and Soren Stevenson.

         117.   If the applicable MPD policies outlined above had been followed, the

following information would be readily available:

             • A description of the scene and events leading up Defendant Doe 1 pulling the
               trigger
             • The identity of shooter
             • The identities of witness officers
             • The identities of lay witnesses at the scene
             • The treatment and aid rendered by MPD officers (if any)
             • A description of the injuries Ethan suffered
             • Identification of the launcher used and projectile deployed by the shooter

         118.   But rank-and-file MPD officers have felt free to flagrantly violate subjects’

constitutional rights under department-wide reporting methods to cover up their

misconduct.

         119.   Despite policies stating otherwise (see MPD Policy 5-105 – requiring officers

to “immediately report any violation of rules, regulations or laws that come to their

attention, including force-related misconduct”), candor with regard to fellow officers’

obvious constitutional violations is nonexistent at the MPD.




                                                19
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 20 of 37




         120.   Instead, rank-and-file MPD officers (and beyond) have helped said

unconstitutional actors to hide behind the Blue Wall of Silence, even where the officer

becomes a convicted murderer.

         121.   MPD officers have been instructed by their Union (the Minneapolis Police

Federation) not to aid in investigations into other officers, and they follow said instruction.5

         122.   The supervisory defendants and policymakers at the City of Minneapolis and

the Minneapolis Police Department had actual knowledge of the constitutionally infirm

reporting and lack of adherence to MPD policies among officers or were deliberately

indifferent to the need for proper reporting by turning a blind eye.

         123.   Not only are MPD officers routinely not disciplined when they fail to

truthfully report the unauthorized use of deadly force or fail to cooperate with investigations

into fellow officers, the Minneapolis Police Federation is actively encouraging them to do so.

         124.   Other than lip service, there has been no response by the City and Chief

Arradondo to curb this practice of behavior by MPD officers and the Minneapolis Police

Federation.

         125.   Consequently, Federation members know that they can act in the above-

described ways with complete impunity.

         126.   The actions of the uncooperative and policy-violating MPD officers, and the

failures of the City and Chief Arradondo to discipline the officers for such conduct, fly in




5 https://www.startribune.com/noor-trial-unfolding-amid-debate-over-blue-wall-of-
silence/508574012/

                                               20
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 21 of 37




the face of MPD’s Code of Conduct, embolden officers to act without regard for the rights

of citizens, and were a moving force behind the deprivation of Ethan’s federal civil rights.

          127.   Defendants Does 1-6’s conduct toward Ethan on May 28 in the third precinct

foreshadowed the officers’ conduct toward Soren Stevenson in the first precinct on May 31.

          128.   Some combination of the failure to report, the failure to report truthfully, the

Blue Wall of Silence, and the failure to cooperate in investigations has occurred here.

          129.   Defendants Does 2-6 actively encouraged Defendant Doe 1’s use of excessive

force by colluding with Defendant Doe 1 and one another to eschew report writing and

supervisor notification, or to fail to report truthfully.

          130.   Defendants Does 1-6 used the absence of report writing and supervisor

notification or the absence of truthful report writing to frustrate Ethan’s assertion of his civil

rights.

          131.   Defendants Does 1-6 used the absence of report writing and supervisor

notification or the absence of truthful report writing to skirt responsibility and accountability

for their actions and inactions on May 28, 2020.

          132.   Defendants Does 7-8, the City and Chief Arradondo have acquiesced in said

collusion by failing to require adherence to policies regarding report writing, supervisor

notification and policy-violation notifications.

          133.   Defendants Does 7-8, the City and Chief Arradondo have acquiesced in

further frustration of Ethan’s civil rights by failing to require adherence to policies regarding

report writing, supervisor notification and policy-violation notifications.




                                                 21
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 22 of 37




         134.    Defendants Does 7-8, the City and Chief Arradondo have acquiesced in the

unauthorized use of deadly force by Defendant Doe 1 going unpunished by failing to require

adherence to policies regarding report writing, supervisor notification and policy-violation

notifications.

         135.    Defendants Does 7-8, the City and Chief Arradondo have acquiesced in

numerous additional policy violations by Defendants Does 1-6 going unpunished with

regard to the events surrounding the shooting of Ethan.

         136.    The supervisory defendants were causally and directly involved in the violation

of Ethan’s constitutional rights.

         137.    As a result of the department-wide reporting and cover-up methods, Ethan

has been unable to identify the shooter – Defendant Doe 1 – by name.

         138.    Further, from the video captured by the Australian news team, it is clear that

multiple officers in the area of the shooting of Ethan were equipped with body-worn

cameras (BWCs).

         139.    MPD policies required that the officers at the scene have their BWCs in

recording mode because the following applied to the subject incident: in-person contact by

officers, use of force by officers, use of deadly force by officer and the situation amounted

to a critical incident as defined by MPD policy. See Policy 4-223.

         140.    In the event that the BWCs were not in recording mode prior to the shooting

of Ethan, they were required to be “activated as soon as it [was] safe to do so” under Policy

4-223(5)(6)(a)(vii).




                                                22
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 23 of 37




         141.   The digital audio-video evidence that the BWCs were to have collected from

the scene was to be uploaded at the conclusion of the officers’ shifts with the proper

classification that linked it to the proper incident under Policy 4-223(8)(a)-(d).

         142.   Failsafes in the MPD BWC policy also would ensure that some information

regarding the event was reported in case all of the officers at the scene of Defendant Doe 1’s

shooting of Ethan had failed to put their BWCs in recording mode. See Policy 4-223(6)(d).

         143.   However, rank-and-file MPD officers have felt free to violate MPD’s policies

with regard to BWC usage, which dovetails with the department-wide cover-up methods

described above.

         144.   The supervisory defendants and policymakers at the MPD and the City of

Minneapolis had actual knowledge of policy violations among officers with regard to the

BWCs or were deliberately indifferent to the need for proper use or reporting of the failure

to activate the BWCs by turning a blind eye.

         145.   To date, despite many efforts, Ethan has been unable to obtain any BWC

footage of the incident from the MPD or the City.

         146.   Ethan, by and through his counsel, has made repeated attempts to identify the

officer or officers who fired at him.

         147.   Ethan’s counsel has sent letters describing these events in detail, with video

imagery, and asked for assistance in locating all recordings and any reports relevant to the

incident and the aftermath to Chief Arradondo, the City Attorney’s Office and the

Minnesota Bureau of Criminal Apprehension.




                                                23
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 24 of 37




         148.   Similarly, Ethan’s counsel has made calls and sent emails to County and City

officials inquiring what, if any, progress has been made in identifying the offending officers.

         149.   Additionally, a public data request was submitted by Ethan’s counsel, as they

were instructed to do by the City.

         150.   Despite these entreaties, Ethan has received nothing and therefore neither the

shooter nor any of the other involved officers has been identified.

         151.   Ethan’s counsel has been informed by the City Attorney’s Office only that a

BWC video from the scene exists, and at least one report was written in which the shooter is

identified.

         152.   Yet, the City has not released this information, ostensibly due to the existence

of an investigation into the circumstances surrounding Ethan’s shooting.

         153.   Such investigations have not prevented the City from releasing BWC footage

or incident reports in the past when it was convenient for the City to do so, such as in

connection with the death of George Floyd.

         154.   The City, the City Attorney’s Office, and the MPD have instead shielded this

information from Ethan – the victim, blinded by Defendant Doe 1’s unauthorized use of

deadly force. They have further blinded him from justice.

         155.   The Blue Wall of Silence remains alive and well, operating as it has historically,

within the MPD and the City.

         156.   The lack of consequences imposed upon MPD officers who protect their own

or who, in violation of their sworn duties as peace officers, fail to cooperate with




                                                24
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 25 of 37




investigations into such matters ensures that the Blue Wall of Silence remains intact. Chief

Arradondo has repeatedly failed to hold such officers accountable.

         157.   Numerous MPD officers and the City continue to hamper the Ethan’s ability

to investigate and vindicate his civil rights.

         158.   MPD Policy 5-101.01 provides that:

         The integrity of police service is based on truthfulness. Officers shall not
         willfully or knowingly make an untruthful statement, verbally or written, or
         knowingly omit pertinent information pertaining to his/her official duty as a
         Minneapolis Police Officer.

         MPD employees shall not willfully or knowingly make an untruthful statement
         or knowingly omit pertinent information in the presence of any supervisor,
         intended for the information of any supervisor or before any court or hearing.
         Officers shall not make any false statements to justify a criminal or traffic charge
         or seek to unlawfully influence the outcome of any investigation.

         These requirements apply to any report, whether verbal or written, concerning
         official MPD business including, but not limited to the employee’s employment
         or position regardless of whether such information is requested during a formal
         investigation or during the daily course of business.

         MPD employees are obligated under this policy to respond fully and truthfully to
         questions about any action taken that relates to the employee’s employment or
         position regardless of whether such information is requested during a formal
         investigation or during the daily course of business

         159.   The MPD’s continued failure to discipline officers, through policymakers

Defendants Does 7-8 and Arradondo, causes MPD officers to act with impunity and without

due regard for the Constitution and laws of the United States. The consequences of this are

becoming all the more apparent and pervasive.




                                                 25
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 26 of 37




                                    ETHAN’S INJURIES

         160.   Ethan presented to the West Bank Emergency Department, where he was

evaluated emergently by Ophthalmology and brought to the operating room for immediate

repair of his right eye globe rupture.

         161.   The tear gas “paste” that remained inside Ethan’s eye affected those attending

to him in the ER.

         162.   Ethan was then transferred to the East Bank and was admitted to the Trauma

unit with the right globe rupture and the following additional injuries: right orbital floor

fracture, nondisplaced right supraorbital fracture, nondisplaced right lateral orbit fracture,

comminuted fracture of the right maxillary sinus and a minimally displaced nasal bone

fracture.

         163.   Imaging depicting Ethan’s severe injuries, including the complete orbital floor

fractures and permanent damage to the retina and cornea, is shown below:




                                               26
90911601.1
       CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 27 of 37




         164.   Ethan also suffered a complex and difficult concussion.

         165.   The treatment of his injuries will be a long road – including numerous

surgeries such as the removal of stitches on the injured right globe, cornea surgery, repair of

his multiple fractures, retina surgery, tear duct surgery, a surgery to repair his double vision,

and additional globe surgeries, among others.

         166.   Dr. Koozekanani of the University of Minnesota has described Ethan’s

injuries as catastrophic and explained that he will most likely never have any vision in the

eye.

         167.   Because of the entry of chemical irritants into the eye socket and the interior

of the eyelids, Ethan will have irritated eyelids for the rest of his life.




                                                 27
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 28 of 37




         168.   A photograph depicting Ethan’s external injuries shortly after the incident is

included below:




         169.   Ethan’s face and eye remain physically different from what they looked like

before he was shot, so much so that he does not even like to look at pictures of himself or

look in the mirror.

         170.   Further, Ethan’s significant pain continues in many forms.

         171.   Ethan’s post-concussive symptoms continue. He has begun treating with the

concussion clinic at M Health.


                                               28
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 29 of 37




         172.   Ethan’s eye itself aches constantly.

         173.   The combination of monocular vision and post-concussive symptoms has

been extremely difficult.

         174.   Further, Ethan suffers from daily headaches, blurred vision, double vision,

light sensitivity and the presence of a constant “black circle” in the center of what used to be

his vision.

         175.   The injuries have significantly and negatively affected Ethan’s life.

         176.   The combination of the changes to Ethan’s vision and the pain make it

difficult to focus and tire him quickly.

         177.   The May 28 incident took a large toll on Ethan’s mental and emotional health,

for which he has sought counseling. He often has severe nightmares and is more anxious,

stressed and tearful.

         178.   Further, the injuries and treatment therefor have forced Ethan to put his

college education on hold.

         179.   Additionally, Ethan has to constantly think about how to protect his one good

eye. This is true even when doing mundane daily activities, such as driving, because being

rear-ended is an event that could cause his fragile globe to rupture.

         180.   Ethan will require shatter proof glasses or goggles to protect his injured eye

during many activities. However, Ethan has not even reached that stage in his recovery

because to wear goggles or glasses would be extremely painful at his fracture sites. Further,

Ethan has not yet been cleared for the more strenuous activities that would require the

protective eyewear.


                                                29
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 30 of 37




         181.   Ethan remains limited in the activities he can engage in because he cannot risk

a left-eye injury. This means no basketball, no baseball, no hockey – some of his favorite

pastimes. This also means Ethan is more isolated from his friends during this difficult time.

         182.   Life as Ethan knew it changed due to the May 28, 2020 shooting.

         183.   Ethan’s extensive treatment, including surgical intervention during a global

pandemic, continues and will for the foreseeable future.

         184.   To date, Ethan’s medical bills total more than $75,000.

                                          COUNT I

                         42 U.S.C. § 1983 – FOURTH AND
                    FOURTEENTH AMENDMENT VIOLATIONS
                              Plaintiff v. Defendant John Doe 1

         185.   Ethan realleges and incorporates by reference herein each and every allegation

contained in each paragraph above as though fully set forth herein.

         186.   By the actions described above, Defendant John Doe 1, under color of state

law, violated and deprived Ethan of his clearly established and well-settled civil rights to be

free from excessive force under the Fourth and Fourteenth Amendments to the United

States Constitution.

         187.   Defendant John Doe 1 subjected Ethan to these deprivations of his rights

either maliciously or by acting with reckless disregard for whether his rights would be

violated.

         188.   As a direct and proximate result of the acts and omissions of Defendant John

Doe 1, Ethan suffered injuries, was forced to endure great pain and mental suffering and was

damaged in an amount exceeding $5,000,000.


                                               30
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 31 of 37




         189.   Punitive damages in an amount exceeding $5,000,000 are available against

Defendant John Doe 1 and are hereby claimed as a matter of federal common law under

Smith v. Wade, 461 U.S. 30 (1983), and as such, are not subject to the pleading requirements

or the differing standard of proof set forth in Minn. Stat. § 549.20.

         190.   Ethan is entitled to fully recover his costs, including reasonable attorneys’ fees,

under 42 U.S.C. § 1988.

                                           COUNT II

  42 U.S.C. § 1983 – FIRST AND FOURTEENTH AMENDMENT VIOLATIONS
                            Plaintiff v. Defendants John Does 1-6

         191.   Ethan realleges and incorporates by reference herein each and every allegation

contained in each paragraph above as if fully set forth herein.

         192.   Ethan engaged in constitutionally protected acts of speech and assembly in the

form of clean-up and restorative efforts in Minneapolis, in addition to observing the conduct

of law-enforcement officers on duty in a public space.

         193.   Defendants John Does 1-6, under color of state law, retaliated against Ethan

for engaging in said constitutionally protected activity.

         194.   Ethan’s First and Fourteenth Amendment rights were violated when he was

deliberately targeted and shot with tear gas during the course of his clean-up and restorative

efforts, and in the cover-up perpetrated by Defendants John Does 1-6 afterward.

         195.   The conduct of Defendants John Does 1-6 would chill a reasonable person

from continuing to engage in constitutionally protected activity and certainly have chilled

Ethan from continuing to participate in and observe any clean-up or restorative community



                                                31
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 32 of 37




event, in addition to standing with his former Minneapolis community during this difficult

time in the wake of the killing of George Floyd and observing MPD conduct.

         196.   Defendants John Does 1-6 subjected Ethan to these deprivations of his rights

either maliciously or by acting with reckless disregard for whether his rights would be

violated.

         197.   As a direct and proximate result of the aforementioned unconstitutional

conduct, Ethan has been damaged in an amount exceeding $5,000,000.

         198.   Punitive damages in an amount exceeding $5,000,000 are available against

Defendants John Does 1-6 and are hereby claimed as a matter of federal common law under

Smith v. Wade, 461 U.S. 30 (1983), and as such, are not subject to the pleading requirements

or the differing standard of proof set forth in Minn. Stat. § 549.20.

         199.   Ethan is entitled to fully recover his costs, including reasonable attorneys’ fees,

under 42 U.S.C. § 1988.

                                          COUNT III

                  42 U.S.C. § 1983 – CONSPIRACY TO INTERFERE
                  WITH THE ASSERTION OF ETHAN’S RIGHTS
                 UNDER THE CONSTITUTION AND 42 U.S.C. § 1983
                            Plaintiff v. Defendants John Does 1-6

         200.   Ethan realleges and incorporates by reference herein each and every allegation

contained in each paragraph above as though fully set forth herein.

         201.   Defendants John Does 1-6 agreed either to improperly report, or not report at

all, the incident regarding Ethan.

         202.   Defendants John Does 1-6 improperly reported, or did not report at all, the

incident regarding Ethan.

                                                32
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 33 of 37




         203.    Defendants John Does 1-6 did so in concert and with the intent to shield

Defendant John Doe 1 and thereby prevent the assertion of Ethan’s civil rights.

         204.     Defendants John Does 1-6, under color of state law, committed the above

misconduct maliciously or with reckless disregard for whether Ethan’s rights would be

violated.

         205.    As a direct and proximate result of the actions described above, which are

tantamount to obstruction of justice, Defendants John Does 1-6 have conspired to interfere

with and interfered with the assertion of Ethan’s civil rights, and Ethan was thereby

damaged in an amount exceeding $5,000,000.

         206.    Punitive damages in an amount exceeding $5,000,000 are available against

Defendants John Does 1-6 and are hereby claimed as a matter of federal common law under

Smith v. Wade, 461 U.S. 30 (1983), and as such, are not subject to the pleading requirements

or the differing standard of proof set forth in Minn. Stat. § 549.20.

         207.    Ethan is entitled to fully recover his costs, including reasonable attorneys’ fees,

under 42 U.S.C. § 1988.

                                            COUNT IV

                                  SUPERVISORY LIABILITY
                Plaintiff v. Defendants John Does 7-8 and Medaria Arradondo,
                                  in their individual capacities

         208.     Ethan realleges and incorporates by reference herein each and every allegation

contained in each paragraph above as though fully set forth herein.




                                                 33
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 34 of 37




         209.   Defendants John Does 7-8 and Medaria Arradondo at all times material hereto

were members of the Minneapolis Police Department with supervisory responsibilities over

Defendants John Does 1-6.

         210.   These supervisory defendants at the City of Minneapolis had actual knowledge

of the constitutionally infirm force reporting in widespread use among officers.

         211.   As such, rank and file, such as Defendants John Does 1-6 with regard to

Ethan, freely and fragrantly violate citizens’ constitutional rights using department-wide

reporting methods to cover it up.

         212.   The supervisory Defendants had actual knowledge of the improper reporting

by Defendants John Does 1-6 regarding the Ethan incident and other similar incidents,

further evidencing a policy or custom of constitutional misconduct.

         213.   These supervisory Defendants, under color of state law, acted with deliberate

indifference to, authorized or acquiesced in the violation of Ethan’s constitutional rights by

Defendants John Does 1-6.

         214.   As a direct and proximate result of the acts and omissions of Defendants John

Does 7-8 and Medaria Arradondo, Ethan suffered injuries, was forced to endure great pain

and mental suffering and was damaged in an amount exceeding $5,000,000.

         215.   Punitive damages in an amount exceeding $5,000,000 are available against

Defendants John Does 7-8 and Medaria Arradondo and are hereby claimed as a matter of

federal common law under Smith v. Wade, 461 U.S. 30 (1983), and as such, are not subject to

the pleading requirements or the differing standard of proof set forth in Minn. Stat. § 549.20.




                                              34
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 35 of 37




         216.    Ethan is entitled to fully recover his costs, including reasonable attorneys’ fees,

under 42 U.S.C. § 1988.

                                            COUNT V

                            CIVIL RIGHTS VIOLATIONS
                        MONELL V. DEP’T OF SOCIAL SERVICES
             Plaintiff v. Defendant City of Minneapolis, Arradondo and Does 7-8,
                                   in their official capacities

         217.    Ethan realleges and incorporates by reference herein each and every allegation

contained in each paragraph above as if fully set forth herein.

         218.    Before May 28, 2020, the City of Minneapolis, with deliberate indifference to

the rights of citizens, initiated, tolerated, permitted, failed to correct, promoted and/or

ratified a custom, pattern or practice on the part of its officers, including the Defendants

herein, of the improper use of force, including deadly force.

         219.     Through policymakers Defendants John Does 7-8 and Chief Arradondo, and

with the department’s ratification and approval, by failing to discipline all officers

consistently on this point, there has been an approval of a deficient policy, custom, or

practice of the improper use of force, including deadly force.

         220.     Ethan’s injuries were directly and proximately caused by the aforementioned

acts and omissions and by the City’s customs, patterns, and/or practices and the City of

Minneapolis is thereby liable in an amount exceeding $5,000,000.

         221.     Ethan is entitled to fully recover his costs, including reasonable attorneys’

fees, under 42 U.S.C. § 1988.




                                                 35
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 36 of 37




                                 PRAYER FOR RELIEF

         WHEREFORE, Plaintiff Ethan Daniel Marks prays for judgment as follows:

         1.    That this Court find that the Defendants committed acts and omissions

violating the First, Fourth and Fourteenth Amendments to the United States Constitution,

actionable under 42 U.S.C. § 1983;

         2.    As to Count I, a money judgment against Defendant John Doe 1 for

compensatory damages and punitive damages in an amount in excess of $10,000,000,

together with costs, including reasonable attorneys’ fees under 42 U.S.C. § 1988 and

prejudgment interest;

         3.    As to Count II, a money judgment against the Defendants John Does 1

through 6 for compensatory damages and punitive damages in an amount in excess of

$10,000,000, together with costs, including reasonable attorneys’ fees under 42 U.S.C. § 1988

and prejudgment interest;

         4.    As to Count III, a money judgment against Defendants John Does 1 through

6 for compensatory damages and punitive damages in an amount in excess of $10,000,000,

together with costs, including reasonable attorneys’ fees under 42 U.S.C. § 1988 and

prejudgment interest;

         5.    As to Count IV, a money judgment against Defendants John Does 7 and 8

and MPD Chief Medaria Arradondo for compensatory damages and punitive damages in an

amount in excess of $10,000,000, together with costs, including reasonable attorneys’ fees

under 42 U.S.C. § 1988 and prejudgment interest;




                                             36
90911601.1
      CASE 0:20-cv-01913-ADM-ECW Document 1 Filed 09/08/20 Page 37 of 37




         6.   As to Count V, a money judgment against the City of Minneapolis for

compensatory damages in an amount in excess of $5,000,000, together with costs, including

reasonable attorneys’ fees under 42 U.S.C. § 1988 and prejudgment interest;

         7.   For an order mandating changes in the policies and procedures of the

Minneapolis Police Department requiring, among other things, policy and training measures

in the proper use of “non-lethal weapons,” the proper reporting of use of force, adherence

to policies to ensure the identities of officer-shooters and witnesses are not shielded from

victims, and relations and policing with those exercising their First Amendment rights; and

         8.   For such other and further relief as this Court may deem just and equitable.

Dated: September 8, 2020                    ROBINS KAPLAN LLP


                                            s/Robert Bennett
                                            Robert Bennett, #6713
                                            Andrew J. Noel, #322118
                                            Kathryn H. Bennett, #0392087
                                            Marc E. Betinsky, #0388414
                                            800 LaSalle Ave, Suite 2800
                                            Minneapolis, MN 55402
                                            Telephone: 612-349-8500
                                            rbennett@robinskaplan.com
                                            anoel@robinskaplan.com
                                            kbennett@robinskaplan.com
                                            mbetinsky@robinskaplan.com

                                            Attorneys for Plaintiff Ethan Daniel Marks




                                              37
90911601.1
